442 F.3d 912
Billy Ray NELSON, Petitioner-Appellant,v.Doug DRETKE, Director, Texas Department of Criminal Justice, Correctional Institutions Division, Respondent-Appellee.
No. 02-11096.
United States Court of Appeals, Fifth Circuit.
March 13, 2006.

Jack Knox Wall, Law Office of J.K. Rusty Wall, Midland, TX, for Nelson.
Deni S. Garcia, Austin, TX, for Dretke.
Appeal from the United States District Court for the Northern District of Texas; Sam R. Cummings, Judge.
(Opinion Aug. 12, 2003, 5 Cir., 2003, 77 Fed.Appx. 209)
(Opinion on Remand from U.S. Supreme Court March 1, 2006, 5 Cir., 2006, 442 F.3d 282, 2006 WL 477143)
Before JONES, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.